DETAILED ACTION
	In Reply filed on 28 January 2021, claims 8-15 are pending. Claims 8 and 13 are currently amended. No claims are canceled or newly added. Claims 8-15 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “one or more of at least one type of at least one material and at least one type of at least one electronic component” in lines 3-4 and “one or more of the at least one material and the at least one component” lines 9-11, respectively. It is unclear whether (1) the former “one or more” is the same as the latter “one or more,” or (2) the former “one or more” is different from the latter “one or more” (i.e., “another” one or more). For the purpose of examination, either of these interpretations would read on the claim. 
Claim 13 recites the limitations “one or more of at least one type of at least one material (A) and at least one type of at least one electronic component (B)” in lines 3-4, “said at least one material and the at least one component” in lines 14-15, and “the material and the components” in line 10, respectively, and the limitations render the claim unclear.  Although the first limitation (i.e., one or more of A and B) would be interpreted as either (1) A, (2) B, or (3) both A and B, the second and the third limitations (i.e., in lines 3-4 and lines 14-15, respectively) seems to always require both 
For the purpose of examination, the limitations would be interpreted as either (1) A (i.e. at least one material), (2) B (i.e., at least one component), or (3) both A and B (at least one material and at least one component).
It is suggested to correct the limitations to be interpreted in the same scope consistently. If the Applicant intended to include both A and B in the limitations, it is suggested to correct the limitations to a form, for example, “one or more of A and one or more of B.”
 	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as obvious over Ryan et al. (US 20160228991 A1, hereinafter Ryan).
Regarding claim 8, Ryan teaches a contactless acoustic manipulation apparatus (acoustic levitation laser processing apparatus 50; ¶ [0037]; FIGURES 4, 5) comprising the followings: 
a plurality of acoustic transducers (two sets of mutually-opposed phased-array ultrasonic transducers 20A-20B and 20C-20D; ¶ [0038]; FIGURES 4, 5)
an acoustic field (ultrasonic standing wave 6 (6’, 6”); ¶ [0035]; FIGURES 3A-3B, 7A-7B) controlled by a computer (¶ [0032]: the position of the focal point may then be digitally controlled; ¶ [0045]: the components of the apparatus 50 are independently operable and may be directed by a controller 80) using said plurality of acoustic transducers (20A-20D); 
at least one feeder device (one particle delivery device 66; ¶ [0040]; FIGURES 4, 5) configured to feed one or more of materials and components (metal-containing particles 152, 154 in step 110, ceramic-containing particles 156 in step 115; ¶ [0047], ¶ [0049]; FIGURES 6 and 7A-7D); 
a base (working surface 54 attached on support plate 56; ¶ [0038]; FIGURES 4, 5) to form an object (component 158; ¶ [0050], ¶ [0052], ¶ [0054]; FIGURES 7A-7D, 8A-8C) upon, the base being configured to be moved so that 
an entire path of acoustic manipulation essentially extending from the at least one feeder device (66) configured to feed the one or more of materials and components (152, 154, 156) up to the base (54 on 56) to form the object (158) upon, said acoustic manipulation in air comprising one or more of suspension, trapping, orienting, and movement of the one or more of the materials and the components following a predetermined trajectory (¶ [0032]: allow acoustic trapping and manipulation of particles capable of being levitated (i.e., suspension) in a 3D space, altering the position of particles (i.e., movement) trapped in standing wave nodes; ¶ [0035], FIGURES 2, 3A-3B); and 
at least one device (energy beam sources 70, 74) configured to join, melt, solidify, and weld the one or more of the materials and the components to the object (¶ [0042], ¶ [0044]: the intensity and shape of an energy beam may be precisely controlled to form a heated area having a precisely defined size and shape to accommodate the shape of the sets of levitated particles being laser processed; ¶ [0052]: step 130, irradiating the metal-containing particles 152, 154 with a first energy beam 166 to form a melt pool 170, 172 in contact with the working surface 159, and irradiating the ceramic-containing particles 156 with a second energy beam 168 such that the ceramic-containing particles are heated (sintered) 174 in contact with the working surface 159; FIGURES 4, 5, 7A-7D), 
in the air to the base (54 on 56) to be joined to the object (158) (¶ [0049], ¶ [0052]; FIGURES 4, 5, 7A-7D).
Of note, although Ryan does not explicitly teach that the ultrasonic standing wave 6 is controlled by a computer, when Ryan teaches that the position of the focal point of the acoustic field may be digitally controlled (¶ [0032]) and the components of the apparatus may be directed by a controller (¶ [0045]), it would be obvious to one of ordinary skill in the art to use a digital controller such as a computer to digitally control the focal point of the ultrasonic standing waves. 
Also, although Ryan does not explicitly teach that the acoustic manipulation is performed in air and the particles are moved through the acoustic field in the air, Ryan teaches that composite materials 88 are expected to reduce physical and chemical defects in the corresponding melt-processed materials—because the metallic layer 91 can contain chemically-resistant metals such as nickel which are inert to atmospheric reactants, and can also be surface processed to resist adsorption of atmospheric moisture (¶ [0067]; FIGURE 10). Ryan also teaches that the flux composition and the resulting slag layer 178 can both function to shield both the region of the melt pool 170, 172 and the solidified (but still hot) melt-processed layer 176, 182, and the presence of the slag layer 178 can avoid or minimize the need to conduct melt processing in the presence of inert gases (such as helium and argon) or within a sealed chamber (e.g., vacuum chamber or inert gas chamber) or using other specialized devices for excluding air (¶ [0083]; FIGURES 7C-7D). Therefore, it would be obvious to one of ordinary skill in the art that the acoustic manipulation and laser processing of particles of Ryan are in air because a composite particle which is inert to atmospheric reactant and moisture is used, and a slag layer formed during layer processing can avoid or minimize the need to conduct melt processing in the presence of inert gases (¶ [0067], ¶ [0083]). 
Regarding claim 9, Ryan teaches the feeder device (particle device 66) is a feed device for liquid, solid, or intermediate state material (¶ [0047]: Step 110 involves dispensing metal-containing particles (i.e., solid) into a first node located in the ultrasonic standing wave, and optional step 115 involves dispensing ceramic-containing particles (i.e., solid) into a second node located adjacent to the first node holding the metal-containing particles).
Regarding claim 10, Ryan teaches that the device (energy beam sources 70, 74) configured to join, melt, solidify, and weld is a laser or other electromagnetic radiation emitting device (¶ [0042]-¶ [0043]: energy beam sources 70, 74 may be a laser beam, an electron beam, a plasma beam, one or more circular laser beams, a scanned laser beam (scanned one, two or three dimensionally), an integrated laser beam, a pulsed (versus continuous wave) laser beam, etc.).
Regarding claim 11, Ryan teaches that the contactless manipulation apparatus (50, 86) comprises at least one feedback device (optical instrument 78) configured to generate a feedback signal (output 84) (¶ [0045]: the components of the apparatus 50 are independently operable and may be directed by a controller 80 based in part upon optical signals inputted 82 from an optical instrument 78 to produce output 84 to the components; FIGURES 4 and 5).
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Ryan, as applied to claims 8 and 11, and further in view of Harkness et al. (US 20160031156 A1, hereinafter Harkness). 
Regarding claim 12, Ryan teaches that a computer (controller 80) receive and process a signal (optical signals inputted 82 and output 84) from the at least one feedback device (optical instrument 78) and to control the acoustic field (ultrasonic standing wave 6) (¶ [0032]: the position of the focal point may then be digitally controlled; ¶ [0045]: the components of the apparatus 50 are independently operable and may be directed by a controller 80 based in part upon optical signals inputted 82 from an optical instrument 78 to produce output 84 to the components; FIGURES 4, 5). However, Ryan does not specifically teach that the feedback-based control is controlled by an executable control program stored in a digital data storage medium of a controller.   
Harkness teaches an additive manufacturing method and apparatus for free-from fabrication of three-dimensional parts while levitating in space (abstract, ¶ [0007]). The levitation system may further include position sensors 38 for sensing the position of the part 22 in the space 24, and a stabilization system 40 for stabilizing levitation of the part 22 (¶ [0011], ¶ [0026]; FIGURE 1 - an overall block diagram of apparatus). Harkness also discloses that one or more non-contact position sensors 38 may be used to determine the exact location where the material 25 has been deposited within the space 24 (¶ [0029]), and a general feedback scheme that Harkness further discloses that the apparatus 20 further includes one or more controllers 32 (i.e., computer, digital data storage medium of the computing unit) such as special-purpose or general purpose programmed computer that control operation of the 3-D printer(s) 28, the levitation system 30 and the curing device 42, and the translation control programs 48 (i.e., executable control program for receiving and processing signal from the at least one feedback device) are used by the controller 32 to control translation (movement and/or rotation) of the part 22 using the levitation system 30 (¶ [0028]; FIGURE 1 - an overall block diagram of apparatus). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the controller of the contactless manipulation apparatus of Ryan to future include a digital data storage medium containing an executable control program as taught by Harkness in order to obtain known results or a reasonable expectation of successful results of determining the exact locations and orientations of particles within acoustic space and feeding the position/orientation information into the acoustic manipulation system for better controlling of overall manipulation (Harkness: ¶ [0029], ¶ [0032]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan, as applied to claims 8 and 11 above, and further in view of Venturelli et al. (US 20030154790 A1, hereinafter Venturelli).
Regarding claim 15, Ryan teaches all the claimed limitations, but does not teach that the optical instrument 78 to produce output 84 to the components (¶ [0045]; FIGURES 4, 5) (i.e., at least one feedback device) comprises a video camera. 
Venturelli discloses a method and an apparatus for optical acoustic molding (abstract), and the apparatus includes the control subsystem 24 generating the pressure waves and/or responding using a feedback mechanism supplied by a droplet sensing system, comprised of a video camera 34 and subsystem 24, to empirically generate or control the pressure waves (¶ [0045]). Venturelli further discloses camera  
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the optical instrument of Ryan with a well-known video camera, as taught by Venturelli, in order to yield predictable results and a reasonable expectation of successful results of feeding the position information of an object to a controller for better control of overall manipulation process (Venturelli: ¶ [0045]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan. 
Regarding claim 13, Ryan teaches a method for assembling product using contactless manipulation (method for laser processing of particles being held and manipulated with acoustic energy, ¶ [0014]; FIGURE 6) comprising: 
simultaneously or sequentially delivering one or more of at least one type of at least one material and at least one type of at least one electronic component (152, 154, 156) to an acoustic field (ultrasonic standing wave 6 (6’, 6”); ¶ [0035]; FIGURES 3A-3B, 7A-7B) (metal-containing particles 152, 154 in step 110, ceramic-containing particles 156 in step 115; ¶ [0047], ¶ [0049]; FIGURES 6), formed within a contactless manipulation apparatus (acoustic levitation laser processing apparatus 50, 86; ¶ [0037]; FIGURES 4, 5), by at least one feeding device (particle delivery device 66; ¶ [0040]; FIGURES 4, 5); 
forming a solid object (component 158; ¶ [0050], ¶ [0052], ¶ [0054]; FIGURES 7A-7D, 8A-8C) on a fixed or movable base (¶ [0038]: a moveable 
contactlessly transporting through an air medium one or more of the at least one material and the at least one component (152, 154, 156) using the acoustic field (6) to the solid object (158) on the fixed or movable base (54 on 56) (step 120, step 125; ¶ [0047], ¶ [0049], ¶ [0052]; FIGURES 6, 7A-7B) and 
applying concentrated energy or other electromagnetic radiation (energy beam sources 70, 74; ¶ [0042], ¶ [0044]; FIGURES 4, 5) onto said at least one material and the at least one component (152, 154, 156) for melting, solidifying or welding one or more of said at least one material (¶ [0052]: step 130, irradiating the metal-containing particles 152, 154 with a first energy beam 166 to form a melt pool 170, 172 in contact with the working surface 159, and irradiating the ceramic-containing particles 156 with a second energy beam 168 such that the ceramic-containing particles are heated (sintered) 174 in contact with the working surface 159; FIGURES 7A-7D), 
wherein the material and the components (152, 154, 156) are moved through the acoustic field (6) in the air medium to the base (54 on 56) to be joined to the object (158) (¶ [0049], ¶ [0052]; FIGURES 4, 5, 7A-7D).
Of note, although Ryan does not explicitly teach that contactlessly transporting one or more of the at least one material through an air medium and the particles are moved through the acoustic field in the air, it would be obvious to one of ordinary skill in the art that the acoustic manipulation and laser processing of particles of Ryan is in air because a composite particle which is inert to atmospheric reactant and moisture is used, and a slag layer formed during layer processing can avoid or minimize the need to conduct melt processing in the presence of inert gases (¶ [0067], ¶ [0083]; see above regarding claim 8).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan as applied to claim 13, and further in view of Harkness.
Regarding claim 14, Ryan teaches that at least one acoustic transducer array (two sets of mutually-opposed phased-array ultrasonic transducers 20A-20B and 20C-20D) is controlled by a controller (80) taking into account data (optical signals inputted 82) received from at least one feedback device (optical instrument 78) (¶ [0038]; ¶ [0032]: the position of the focal point may then be digitally controlled; ¶ [0045]: the components of the apparatus 50 are independently operable and may be directed by a controller 80 based in part upon optical signals inputted 82 from an optical instrument 78 to produce output 84 to the components; FIGURES 4 and 5). However, Ryan does not specifically teach that the feedback-based control is controlled by a computer-executable control program stored in a digital data storage medium of a controller.   
Harkness teaches that the at least one acoustic transducer array (acoustic radiators 58: ¶ [0037]) is controlled by the computing unit executable control program (the translation control programs 48), stored in digital data storage medium of the computing unit (controllers 32: and executed by the computing unit (controllers 32), taking into account data received from the at least one feedback device (position sensors 38) (¶ [0028]: the translation control programs 48 are used by the controller 32 to control translation of the part 22 using the levitation system 30; ¶ [0032]: position sensors 38 determine the precise location and orientation of the part 22 in space 24 and the feed this position information to the controller 32 for use in controlling the operation of the print heads 34 and the levitation system 30). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of acoustic manipulation of Ryan to be integrated with a computerized control system such as a control program and  a digital data storage medium, as taught by Harness, in order to obtain known results and a reasonable expectation of successful results of determining the exact locations and orientations of particles within acoustic space and feeding the position/orientation information into the acoustic manipulation system for better controlling of overall manipulation (Harkness: ¶ [0032]).

Response to Arguments
Applicant’s arguments filed on 28 January 2020 with respect to claims 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744